Citation Nr: 0910190	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-32 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to August 
1971.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefits sought 
on appeal.  The appellant appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

The Board notes that during the pendency of this appeal, the 
appellant relocated; thus the appeal is now under the 
jurisdiction of the St. Louis, Missouri RO.

In April 2007, the Board inadvertently notified the appellant 
that her claim was subject to a stay on the adjudication of 
cases affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  Upon discovering this error, the 
appellant's claim was expeditiously adjudicated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for Remand: To obtain a VA medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Board notes that a medical opinion was not 
obtained in connection with the claim for service connection 
for the cause of the Veteran's death.  A death certificate 
indicates that the Veteran died in December 2000.  The 
immediate cause of death was listed as hepatocellular 
carcinoma of the liver.  At the time of his death, the 
Veteran was service-connected for hypertension, hemorrhoids, 
and a gunshot wound scar to the right upper abdomen.  
However, the Board also notes that the Veteran's post-service 
treatment records show that he was diagnosed with hepatitis C 
in October 2000.  A November 2000 private treatment note 
states that the Veteran's hepatitis C was associated with 
cirrhosis, hepatocellular carcinoma per liver biopsy, 
abdominal acites, portal hypertension and esophageal varices.  
In addition, the appellant submitted a copy of the July 2001 
Agent Orange Review, a VA publication, which noted a high 
rate of hepatitis C amongst certain Veteran populations which 
included the Veteran, and noted that hepatitis C was the 
leading cause of hepatocellular carcinoma.  Although the 
Veteran was not treated for Hepatitis C during service, the 
Board notes that Hepatitis C may be asymptomatic during the 
acute infection, and the first indication of the virus may 
not be shown for many years later.  See The MERCK Manual, 
Chronic Hepatitis (Online Ed.).  Furthermore, in November 
2000, the Veteran filed a claim for service connection for 
Hepatitis C.  However, the Veteran's death preceded 
adjudication of this claim.  
Given the Veteran's lengthy period of service with service 
treatment records showing treatment for a variety of 
conditions over those decades and given that Hepatitis C may 
not be shown for many years, the Board concludes that a 
medical opinion should be obtained in this case by an 
examiner who will review the medical evidence in the claims 
file, in particular the service treatment records, and who 
will then render an opinion as to the likelihood that the 
cause of the Veteran's death in this case was the result of a 
disease or injury incurred in active service.  Therefore, the 
Board concludes that such a medical opinion is needed in 
order to render a decision in this case.  38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
his service treatment records, the 
November 2000 private treatment note, and 
the July 2001 Agent Orange Review, and to 
comment as to whether it was at least as 
likely as not that the Veteran's service-
connected disabilities were a principal or 
contributory cause of his death.  

(The term "contributory cause of death" 
means one inherently not related to the 
principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; or 
which aided or lent assistance to the 
production of death.  It is not sufficient 
that a disorder, may have casually shared 
in producing death, but rather there must 
be a causal connection.)

In particular, the examiner should 
indicate the likelihood (likely, not 
likely, at least as likely as not) that 
the Veteran's hepatitis C was the result 
of an injury or disease incurred during 
his active military service, as opposed to 
its being more likely due to some other 
factor or factors.  The examiner should 
also indicate whether the cause of the 
Veteran's death was otherwise causally or 
etiologically related to his military 
service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


